                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. EDCV 19-203-DOC (KS)                                                Date: February 5, 2019
Title      Terry Jordan v. Ralph Diaz




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Chris Silva                                              N/A
                  Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER GRANTING REQUEST TO PROCEED IN
             FORMA PAUPERIS AND REQUIRING PETITIONER TO SHOW CAUSE
             RE: DISMISSAL

       On January 22, 2019, Terry Jordan (“Petitioner”), a California state prisoner who is
proceeding pro se, filed a Petition for Writ of Habeas Corpus By A Person in State Custody
pursuant to 28 U.S.C. § 2254 (“Petition”) (Dkt. No. 1) and a Motion to Proceed In Forma Pauperis
(Dkt. No. 2). IT IS HEREBY ORDERED that Petitioner’s Motion to Proceed In Forma
Pauperis is GRANTED.

        Rule 2 of the Rules Governing Section 2254 Cases in the United States District Courts, 28
U.S.C. foll. § 2254 (“Habeas Rules”) requires that a petitioner seeking relief under 28 U.S.C. §
2254 must name the “state officer who has custody” as the respondent. Habeas Rule 2(a). The
proper Respondent is usually the warden of the facility where the petitioner is currently housed.
Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). Here, the Petition
identifies the Respondents as Ralph Diaz, the Secretary of the California Department of
Corrections and Rehabilitation, and the California Attorney General. (Dkt. No. 1.) Neither
individual is a proper respondent under Section 2254, and “[f]ailure to name the petitioner’s
custodian as a respondent deprives federal courts of personal jurisdiction.” Stanley, 21 F.3d. at
360.

        Accordingly, the Petition is subject to dismissal for lack of personal jurisdiction. However,
in the interests of justice, Petitioner is ORDERED TO SHOW CAUSE on or before March 7,




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

Case No. EDCV 19-203-DOC (KS)                                                          Date: February 5, 2019
Title        Terry Jordan v. Ralph Diaz


2019 why the action should not be dismissed.1 To discharge this Order, Petitioner must file, no
later than the March 7, 2019 deadline, one of the following:

         (1) a First Amended Petition For Writ of Habeas Corpus By A Person in State
             Custody (28 U.S.C. § 2254) that identifies the Respondent as the custodian
             of the facility where Petitioner is currently held; OR

         (2) a signed document entitled “Notice of Voluntary Dismissal” pursuant to Rule
             41 of the Federal Rules of Civil Procedure.

        Petitioner is explicitly cautioned that failure to timely comply with this Order and file
either a First Amended Petition or a signed “Notice of Voluntary Dismissal” may result in a
recommendation that this action be dismissed.

        The Clerk is directed to include with this Order a copy of the Central District’s standard
Petition For Writ of Habeas Corpus By A Person in State Custody (28 U.S.C. § 2254).

         IT IS SO ORDERED.




                                                                                                           0 : 00
                                                                          Initials of Preparer              CSI


1
        Pro se petitioners should be granted leave to amend their petitions to reflect the proper respondent. See
Dubrin v. California, 720 F.3d 1095, 1100 (9th Cir. 2013).


CV-90 (03/15)                                 Civil Minutes – General                                     Page 2 of 2
